EXHIBIT 10.1

 

AMENDMENT TO THE HOMEBANC CORP.

AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN

 

This Amendment to the HomeBanc Corp. Amended and Restated 2004 Long-Term
Incentive Plan (the “Plan”), is hereby adopted this 12th day of December, 2006,
by the Compensation Committee (the “Committee”) of the Board of Directors of
HomeBanc Corp. (the “Company”).

 

WHEREAS, the Company adopted the Plan for the purposes set forth therein; and

 

WHEREAS, pursuant to Article 16 of the Plan, the Committee has the authority to
amend the Plan with respect to certain matters; and

 

WHEREAS, the Committee has approved and authorized this Amendment to the Plan;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of the date hereof, in
the following particulars:

 

1. By deleting Section 2.1(q) in its entirety and replacing it with the
following:

 

“(q) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange on such date or,
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange, the mean between the bid and offered prices
of the Stock in the over-the-counter market on that date or the last business
day prior to that date, as reported by the NASDAQ Stock Market, or, if not so
reported, by a generally accepted reporting service, provided that if it is
determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable.”

 

2. By adding the following Section 5.5:

 

“5.5.      MINIMUM VESTING REQUIREMENTS. Except in the case of substitute Awards
granted pursuant to Section 14.11 or Awards granted as an inducement to join the
Company or an Affiliate as a new employee to replace forfeited awards from a
former employer, Full Value Awards granted under the Plan to an employee or
officer shall either (i) be subject to a minimum vesting period of three years
(which may include graduated vesting within such three-year period), or one year
if the vesting is based on performance criteria other than continued service, or
(ii) be granted solely in exchange for foregone cash compensation.
Notwithstanding the foregoing, (i) the minimum-vesting restrictions of this
Section 5.5 shall not apply with respect to a maximum of 10% of the Shares
authorized to be issued under the Plan, and (ii) the Committee may permit
acceleration of vesting of any Full Value Awards in the event of the
Participant’s death, Disability, or Retirement, or a Change of Control.

 

 


--------------------------------------------------------------------------------



 

 

3. By deleting Section 14.7 in its entirety and replacing it with the following:

 

“14.7     SPECIFIED ACCELERATION EVENTS. Regardless of whether an event has
occurred as described in Section 14.6 above, and subject to Section 13.3 as to
Qualified Performance-Based Awards, the Committee may in its sole discretion at
any time determine that, upon the occurrence of a Change of Control or the
termination of employment of a Participant in connection with a Change of
Control, all or a portion of such Participant’s Options, SARs and other Awards
in the nature of rights that may be exercised shall become fully or partially
exercisable, and that all or a part of the restrictions on all or a portion of
the Participant’s outstanding Awards shall lapse, in each case, as of such date
as the Committee may, in its sole discretion, declare. The Committee may
discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.7.”

 

 

4. By deleting Section 14.8 in its entirety.

 

5. By deleting Article 15 in its entirety and replacing it with the following:

 

“ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1.      MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

 

15.2.      DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole

 


--------------------------------------------------------------------------------



 

discretion, provide (i) that Awards will be settled in cash rather than Stock,
(ii) that Awards will become immediately vested and exercisable and will expire
after a designated period of time to the extent not then exercised, (iii) that
Awards will be assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction, (iv)
that outstanding Awards may be settled by payment in cash or cash equivalents
equal to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, (v) that performance targets and performance periods for Performance
Awards will be modified, consistent with Code Section 162(m) where applicable,
or (vi) any combination of the foregoing. The Committee’s determination need not
be uniform and may be different for different Participants whether or not such
Participants are similarly situated.

 

15.3.      GENERAL. Any discretionary adjustments made pursuant to this Article
15 shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.”

 

All other provisions of the Plan shall remain the same.

 

IN WITNESS WHEREOF, HomeBanc Corp., by a duly authorized officer, has executed
this Amendment to the Plan, this 12th day of December, 2006.

 

 

 

HOMEBANC CORP.

 

 

 

By:

/s/ CHARLES W. McGUIRE

 

 

Executive Vice President, General
   Counsel and Secretary

 

 

 

 

 